office_of_chief_counsel internal_revenue_service memorandum number release date cc intl br1 postn-119372-04 third party communication none date of communication not applicable uilc date august to rachel j zepeda cc sb pnx from elizabeth u karzon cc intl br1 subject application of sec_679 to certain foreign trusts this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend --------------------------------------- trust ---------------------------------------------------------------------------- trust -------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- trust ----------------------------------------------------------------------------- trust ----------------------------------------------------------------------------- foundation ------------------------------------------------------------------------------ foundation --------------------------------------- -------------------------------- ---------------------------- --------------------------- ----------------------------------------------- ---------------------------- ---------------------------- ------------------------------------ ------------------------ ------------------------------- postn-119372-04 ------------------------------------------------------------------------------ fund ------------------------------------------ ------------------------------------------------------------------------------------------------ corp a ------------------------------------------------------------------------------------- corp b ------------------------------------------------------------------------------------- trustee trustee a b c d e f g h i j k l m country a country b --------------------------------- -------------------------------- ------------------------------ ------------------------------ ---------------------------- -------------------------- ------------------------- ------------------------- ------------------------ ------------------------ ---------------------- ------------- ------------ postn-119372-04 country c address date date date date date date date date date date date date date date date date date date date year year --------------- -------------------------------- ------------------- ----------------- --------------------------- ----------------------- -------------------------- -------------------------- -------------------------- ------------------ -------------------- ------------------ ----------------- --------------------------- ------------------- --------------------------- ------------------ ------------------- -------------------------- -------------------------- -------------------------- ------- ------- postn-119372-04 year year a b c d e f g h i j k l m n o p q r s t u ------- ------- ----------- --------- --------- -------- ----------- --------- --------- -------- ----------- --------- ---- ---- ---- ----------- -------- ----------- ----------- ---- ----------- ----------- --------- postn-119372-04 v w x y z aa bb cc dd ee -------------- -------------- ------------------- -------------- --------------- --------------- -------------- -------------- --------------------- ------------------ issues issue whether income realized on the sale of corp a stock by trust on date is includible in the gross_income of a as the owner of the trust or whether trust was a nongrantor_trust by reason of the amendments made to the trust documents on date and if so the tax consequences of the conversion of the trust from grantor to nongrantor status facts - issue on date the taxpayer a a u s citizen founded corp a a domestic_corporation as founder of corp a a received shares of the company and has not established that his basis in those shares is other than zero on date a established trust under the laws of country a the originating trust document declared the trust to be a grantor_trust under sec_671 to inclusive see exhibit - article iv situs irrevocability and grantor_trust status on the date the trust was established a caused the corp a to issue a shares of stock to the trust on behalf of a schedule of the trust instrument named two beneficiaries b a’s wife a nonresident_alien and foundation a country b_trust established by a that carried no restrictions as to whether u s charities could receive distributions from it although no other postn-119372-04 beneficiaries were named article i of the trust defines beneficiaries as the specified beneficiaries and those later added a in conjunction with the trustee reserved the power to expand or contract the class of beneficiaries under article vi powers retained by settlor on or about date a began negotiating to sell the corp a to corp b a domestic_corporation with the signing of a confidentiality agreement in mid-february year corp b offered to acquire all of the shares of the corp a see page of exhibit on date a amended and restated trust among the changes he made at that time were the original trustee trustee was replaced with trustee the trust was migrated from country a to country c article iv of the trust document was amended previously this article specified that the trust was a grantor_trust article iv was changed to state it is the intention of the settlor that this settlement not be a grantor_trust under sec_671 through inclusive of the code and its provisions be construed accordingly clause of article v was amended to state notwithstanding any other provision hereof no named beneficiary or other person who might be construed as a beneficiary or holder of a power or interest hereunder shall be a united_states_person as defined for purposes of sec_679 of the code or a spouse described in sec_672 or sec_677 of the code and no part of the income or corpus of the trust shall be paid to or accumulated for the benefit of such person should either named beneficiary be disfranchised at any time by this clause the other shall take in her or its stead and should both be so disfranchised the trustee shall expand the class of beneficiaries to include one or more charitable organizations that are not u s persons which charitable_organization s shall be benefited or possessed of the subject power or interest the date amendments did not remove either foundation or b as beneficiaries of the trust on date corp a was sold to corp b for b per share the provisions of the sale were for payment of c per share immediately and the remaining d to be paid within r months of the purchase at the time of the corp b purchase trust directly held a shares of corp a stock on date all of the assets of the amended and restated trust were distributed to b and the trust was terminated see exhibit also on date b created a new trust the trust the first article of this trust instrument designates that b shall have the power at will to alter amend or revoke the trust instrument the third article of this trust instrument designates that the trustee shall distribute funds as b directs see exhibit postn-119372-04 issue whether income realized on the sale of corp a stock by trust on date is includible in the gross_income of a as the owner of the trust or whether trust was a nongrantor_trust by reason of the amendments made to the trust documents on date and if so the tax consequences of the conversion of the trust from grantor to nongrantor status issue - facts on date a also established trust trust was initiated as a foreign_trust under the laws of country a the originating trust document declared the trust to be a grantor_trust under sec_671 to inclusive see exhibit - article iv situs irrevocability and grantor_trust status clause of the trust instrument provides that the trustee may in the trustee’s sole discretion distribute net_income and capital to the following named beneficiaries of the trust b a’s wife c a’s son d a’s daughter e a’s daughter f resident of germany g resident of germany h resident of germany i u s resident j u s resident k u s resident a the grantor foundation country b_trust also on date a caused corp a to issue e shares of corp a shares to trust on his behalf clause of article v trust distributions of the trust instrument specified that a total of f shares of the e received were to be held by the trust for the exclusive benefit of certain specific beneficiaries see exhibit these beneficiaries and the shares allocated to them are as follows g shares for beneficiary f h shares for beneficiary g h shares for beneficiary h g shares for beneficiary i g shares for beneficiary j h shares for beneficiary k1 taxpayer has indicated that beneficiaries f through k filed and paid tax on income earned by their respective shares the service has no information regarding whether these individuals filed and paid any such tax except that it did not occur in the years in question postn-119372-04 on or about date a began negotiating to sell corp a to corp b with the signing of a confidentiality agreement on date the trustee for trust entered into a limited_partnership agreement transferring to it i shares of corp a stock in mid-february year corp b offered to acquire all of the shares of corp a see page of exhibit on date a amended and restated the trust instrument among the changes he made at that time were the original trustee trustee was replaced with trustee the trust migrated from country a to country c a new beneficiary was added l born date son of the grantor and therefore a u s citizen see exhibit for the revised schedule of beneficiaries article iv of the trust document was amended previously this article specified that the trust was a grantor_trust article iv was changed to state it is the intention of the settlor that this settlement not be a grantor_trust under sec_671 through inclusive of the code and its provisions be construed accordingly clause of article v was amended with a declaration that the shares held for i j and k constitute separate trusts the following clause dollar_figure was added to article v notwithstanding any other provision hereof with the exception of beneficiaries no and as to whom clause pertains no named beneficiary or other person who might be construed as a beneficiary or holder of a power or interest hereunder shall be a united_states_person as defined for purposes of sec_679 of the code or a spouse described in sec_672 or sec_677 of the code and no part of the income or corpus of the trust shall be paid to or accumulated for the benefit of such person should any named beneficiary be disfranchised at any time by this clause the other beneficiaries shall take in such beneficiary’s stead and should all beneficiaries be so disfranchised the trustee shall expand the class of beneficiaries to include one or more charitable organizations that are not u s persons which charitable_organization s shall be benefited or possessed of the subject power or interest on date corp a was sold to corp b for b per share the provisions of the sale were for payment of c per share immediately and the remaining d to be paid within r months of the purchase at the time of the corp b purchase trust directly held j shares including the f shares designated for specific beneficiaries as listed above another i shares were held by the trust through fund consideration of the tax treatment under sec_721 of the transfer of those shares by the trust to the foreign_partnership is discussed under separate cover to the extent that the transfer to the partnership is treated under sec_721 as a taxable_event to trust in the year of the transfer the gain arising from the subsequent sale of corp a stock by the partnership on date would be reduced accordingly as would trust 3’s allocable share of that gain postn-119372-04 in august year all of the assets of trust were distributed to b and the trust was dissolved see page of exhibit b then created a new trust on date under the laws of country c the new trust instrument maintained the same beneficiaries as had the previous instrument and declared without explanation that the new trust was a nongrantor_trust issue whether income realized by foundation on the sale of corp a stock on date is includible in the gross_income of a issue - facts on date a established foundation under the laws of country b article vi of the trust instrument specifies that the principal and income of the trust shall be held in trust by the trustees for payment or distribution to charitable organizations and for charitable purposes see exhibit in addition the trust instrument provides that no part of the net_earnings of the trust shall inure or be payable to or for the benefit of any private_shareholder_or_individual article v states that it is anticipated that the trust may file an application to recognized as an exempt_organization under united_states tax law and that this filing might be made at a time when a’s family’s interest in corp a is less than k see exhibit the trust instrument did not name beneficiaries and contained no restrictions regarding whether u s persons could benefit directly or indirectly from the trust paragraph a of article vi of foundation trust instrument provides that the trustee may also make payments or distributions of all or any part of the income or principal to states territories or possessions of the united_states there were no specific charitable purposes stated and the only potential charitable organizations even mentioned were country b registered charities with the requirement that each year at least dollar_figureo be paid for such one or more charitable purposes that are beneficial to the communities or inhabitants of country b article vi b to comply with country b law the trust in all events must only commence operations prior to the greater of l years after the death of the settlor a or m years after the date foundation was created article v b on date a caused corp a to issue n shares of corp a stock to foundation on his behalf on date a caused p shares to be transferred to another foreign_trust trust discussed below on date the trustees of trust agreed that q of these shares should be treated as owned by foundation it is not yet established whether the shares were transferred to foundation prior to the sale of corp a stock to corp b on date corp a was sold to corp b for b per share the provisions of the sale were for payment of c per share immediately and the remaining d to be paid within r months of the purchase postn-119372-04 assuming the shares had been transferred from trust as alleged foundation would have owned at the time of the sale s shares of corp a stock including n shares foundation received directly from a and q shares received from a through trust on date the name of foundation was changed to foundation on date the internal_revenue_service issued a determination_letter stating that the trust was an organization described in sec_501 see exhibit on date the internal_revenue_service advised the foundation that the letter of date remained in effect but based on information subsequently submitted the organization is not classified as a private_foundation see exhibit a did not include the proceeds of the sale of shares held by foundation in his year income_tax return issue whether income was realized by trust on the sale of corp a stock and if so was it includible in the gross_income of a issue - facts on date a established trust under the laws of country b clause of article i definitions of the trust instrument states beneficiaries means that certain employee compensation plan plan anticipated to be created by corp a foundation a country b_trust created under indenture dated this date and those persons otherwise added as hereinafter set forth no beneficiary shall be a united_states_person it is anticipated that the plan will take the form of a non-united states trust resident outside the united_states clause of article iv situs irrevocability prohibition on united_states beneficiaries status for united_states tax purposes of the trust instrument states no part of the income or corpus of the trust may be paid or accumulated during the taxable_year to or for the benefit of a united_states_person and should the trust be terminated at any time during the taxable_year no part of the income or corpus of the trust shall be paid to or for the benefit of a united_states_person the second schedule of the trust instrument specifies the beneficiaries of the trust to be that certain employee compensation plan that is anticipated to be created by corp a and foundation a_trust organized and existing under the laws of country b currently with an address of m trustee at address country b postn-119372-04 on date a caused corp a to issue p shares of corp a stock to trust the employee compensation plan was adopted on date and contrary to expectations it was not organized as a funded foreign_trust but rather as an unfunded stock_option plan of corp a see exhibit as evidenced by a shareholders agreement dated days prior to the closing of the transaction with corp b and with the consent of corp b the trustees of the comp trust agreed to transfer t shares of the p to corp a to fund options granted under its stock_option plan and another u shares to the corporation to be used for issuances for purposes deemed by the board to be beneficial to the company including the funding of stock_options the remaining q shares were to be transferred to foundation according to the taxpayer trust then ceased to exist for lack of assets prior to the closing of the transaction with corp b the rationale for the transfers were twofold the fact that the plan was not established as a foreign_trust which violated the intent of the terms of the trust and the fact that the company the other shareholders corp b and especially the employees of the company wanted to make sure that a and his family did not somehow in any fashion benefit from the shares that were in the comp trust date letter issue whether a satisfied all the information reporting requirements with respect to his interests in trust trust foundation and trust issue - facts a filed forms for trust and trust for the year tax_year a form_3520 was filed for trust for the year tax_year no other forms or were filed for trust and trust and no such forms or form 3520-a were filed for trust and foundation for any taxable_year conclusions issue income realized on the sale of corp a stock by trust on date is includible in the gross_income of a either because he remained the owner of the trust following the amendments to the trust instruments dated date because his spouse b received the proceeds of the trust on dissolution of the trust causing the trust to be a grantor_trust under sec_677 despite the amendments made to the trust because foundation one of the named beneficiaries of the foreign_trust was itself a foreign_trust that did not preclude the possibility of a u s beneficiary and was not otherwise an exempt transferee under sec_6048 or postn-119372-04 because a is treated as the owner of the trust for the entire year because he is treated as the owner of the trust for a portion of his taxable_year alternatively if the trust became a nongrantor_trust on date a is required to include the amount subsequently realized by the trust days after date based on the anticipatory_assignment_of_income doctrine or a as the owner of the trust immediately before that date is treated as having transferred all the assets of the trust in this case the stock of corp a to a new foreign nongrantor_trust and pursuant to sec_684 is required to treat such transfer as a sale_or_exchange of all corp a stock at its fair_market_value on that date issue income realized on the sale of corp a stock by trust on date is includible in the gross_income of a either because he remained the owner of the trust following the amendments to the trust instrument dated date because his spouse b received the proceeds of the trust on dissolution of the trust causing the trust to be a grantor_trust under sec_677 despite the amendments made to the trust because foundation one of the named beneficiaries of the foreign_trust was itself a foreign_trust that did not preclude the possibility of a u s beneficiary and was not otherwise an exempt transferee under sec_6048 or because a is treated as the owner of the trust for the entire year because he is treated as the owner of the trust for a portion of his taxable_year alternatively if the trust became a nongrantor_trust on date a is required to include the amount subsequently realized by the trust days after date based on the anticipatory_assignment_of_income doctrine or a as the owner of the trust immediately before that date is treated as having transferred all the assets of the trust in this case the stock of corp a to a new foreign nongrantor_trust and pursuant to sec_684 is required to treat such transfer as a sale_or_exchange of all the assets at their fair_market_value issue postn-119372-04 a is treated as the owner of foundation and is required to include in gross_income the gain on the sale of corp a stock realized by foundation on date because it was not described in sec_6048 it did not notify the service that it was applying for recognition of its status under sec_508 nor did it obtain a determination_letter that it was an organization described in sec_501 for the taxable_period at issue as required by notice_97_34 issue a is treated as the owner of trust and is required to include in gross_income the gain on the sale of corp a stock realized by trust because the trust had a u s beneficiary a domestic employee stock_option plan if however the trust was dissolved prior to date and a portion of the stock of corp a was in fact transferred to foundation then gain realized on the shares of corp a stock held by foundation would be recognized by a to the extent he is treated as owning foundation issue a did not satisfy all of his information reporting requirements under sec_6048 or alternatively under sec_1492 and appropriate penalties under sec_6677 may be asserted law sec_671 states in part where it is specified in this subpart that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under this chapter in computing taxable_income or credits against the tax of an individual sec_679 provides that a united_states_person who directly or indirectly transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust sec_7701 provides in part that the term united_states_person includes a citizen_of_the_united_states under sec_679 the term united_states_beneficiary includes a_trust beneficiary who is a united_states_person sec_679 states that a_trust shall be treated as having a united_states_beneficiary for the taxable_year unless - postn-119372-04 a under the terms of the trust no part of the income or corpus of the trust may be paid or accumulated during the taxable_year to or for the benefit of a united_states_person and b if the trust were terminated at any time during the taxable_year no part of the income or corpus of such trust could be paid to or for the benefit of a united_states_person i r c ' c provides for purposes of paragraph an amount shall be treated as paid or accumulated to or for the benefit of a united_states_person if such amount is paid to or accumulated for a foreign_corporation foreign_partnership or foreign_trust_or_estate and-- c in the case of a foreign_trust_or_estate such trust or estate has a united_states_beneficiary within the meaning of paragraph sec_672 provides that for purposes of subpart e a grantor shall be treated as holding any power or interest held by any individual who was the spouse of the grantor at the time of the creation of such power or interest sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_677 states that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse sec_684 effective for transfers after date states that in the case of any transfer of property by a united_states_person to a foreign_estate_or_trust for purposes of this subtitle such transfer shall be treated as a sale_or_exchange for an amount equal to the fair_market_value of the property transferred and the transferor shall recognize as gain the excess of the fair_market_value of the property so transferred over the adjusted_basis of such property in the hands of the transferor sec_684 provides that sec_684 shall not apply to a transfer to a_trust by a united_states_person to the extent that any united_states_person is treated as the owner of such trust under sec_671 analysis postn-119372-04 it should be noted from the outset that although a did not transfer the corp a stock directly to trust trust trust or foundation because a was the original founder and sole shareholder of corp a at the time of the issuance of stock to the trusts other than small amounts of stock issued to employees and others for past services and because corporations do not ordinarily make gifts to trusts the issuance of shares of corp a stock to trust trust trust or foundation and foundation should be treated as an issuance of stock to a followed by a contribution of the stock by him to each trust accordingly a is treated as the grantor of each of these trusts for purposes of sec_671 see 53_tc_459 u s tax ct percy h 31_bta_1082 199_f2d_273 c a the clark case involved a corporate transfer of property to trusts created by a controlling stockholder for the benefit of his children as to the issue of whether the transfer should be treated as a distribution to the controlling stockholder the court made the following disposition the petitioner controlled the willoughby co it acted solely to accommodate him in making the transfer he enjoyed the use of the property by having it transferred for his own purposes this was the use he wanted to make of the property he would have enjoyed it no more had it been distributed to him directly clark pincite5 see also sec_1_671-2 issue grantor_trust status was not terminated there is no disagreement that trust was a grantor_trust from its inception on date until it was amended on date one week prior to the sale of corp a to corp b article iv of the initiating trust document plainly states it is the understanding of the settlor that this settlement as currently constituted shall be treated as a grantor_trust postn-119372-04 under sec_671 to inclusive of the code the trust was a grantor_trust under sec_672 and sec_677 because a’s spouse was a beneficiary of the trust as originally constituted it also was a grantor_trust under sec_679 trust was a foreign_trust that did not prohibit u s beneficiaries in fact article vi of the trust instrument provided that a in conjunction with the trustee reserved the power to expand or contract the class of beneficiaries as owner of trust items of income of the trust were required to be included in a’s taxable_income under sec_671 the primary issue is whether the amendments of date to trust specifically the addition of clause of article v resulted in the termination of the trust as a grantor_trust by removing all u s beneficiaries as well as a’s spouse as a potential beneficiaries clause was clearly added to remove the taxpayer’s spouse as a named beneficiary and to preclude the trust from ever having in the future a u s beneficiary for purposes of sec_679 it is not clear whether there was any concern about foundation as a beneficiary or any other foreign charitable_trust since the new clause provided that if any named beneficiaries were disfranchised that the trustee should expand the class of beneficiaries to include other foreign charitable organizations should either named beneficiary be disfranchised at any time by this clause the other shall take in her or its stead and should both be so disfranchised the trustee shall expand the class of beneficiaries to include one or more charitable organizations that are not u s persons which charitable_organization s shall be benefited or possessed of the subject power or interest it is now clear however based on a letter dated date that a takes the position that if a foreign charitable_organization is a beneficiary of a foreign_trust it will not cause the foreign_trust itself to have a u s beneficiary merely because the charitable_organization is able to make grants directly or indirectly for the benefit of a u_s_person provided such grants are made in a manner consistent with its charitable purpose the taxpayer’s representative wrote that a prohibition on payments for the direct or indirect benefit of u s persons would have barred u s persons including u s charities from receiving grants which obviously makes no sense whatsoever taxpayer also appears to argue that foundation would not be a foreign_trust to which sec_679 should apply because it is described in sec_6048 a_trust which is determined by the secretary to be described in sec_501 to be discussed in issue thus regardless of whether foundation is treated as having a u s beneficiary it cannot be a grantor_trust for sec_679 purposes nor should it cause another foreign_trust of which it is a beneficiary to be a grantor_trust for sec_679 purposes sec_679 postn-119372-04 whether trust remained a grantor_trust under sec_679 after date depends on whether the amendments effectively eliminated the possibility that the income or corpus of the trust could be paid or accumulated during the taxable_year to or for the benefit of a u_s_person or that if the trust were terminated at any time during the taxable_year any of the income or corpus of the trust could be paid to or for the benefit of a u_s_person although clause of article v does not contain language identical to sec_679 and b the substance of the language appears to eliminate the possibility of a u_s_person directly benefiting from the trust and clause applies notwithstanding any other provision of the trust under sec_679 however for purposes of determining whether a foreign_trust has a u s beneficiary under sec_679 amounts paid or accumulated for another foreign_trust will be treated as paid or accumulated for a u s beneficiary if that other foreign_trust has a u s beneficiary there is no exception for a_trust that is described in sec_6048 regulations under sec_679 provide as follows a foreign_trust is treated as having a u s beneficiary unless during the taxable_year of the u s transferorb i ii no part of the income or corpus of the trust may be paid or accumulated to or for the benefit of directly or indirectly a u_s_person and if the trust is terminated at any time during the taxable_year no part of the income or corpus of the trust could be paid to or for the benefit of directly or indirectly a u_s_person emphasis added sec_1_679-2 provides further benefit to a u s person-- i in general for purposes of paragraph a of this section income or corpus may be paid or accumulated to or for the benefit of a u_s_person during a taxable_year of the u s transferor if during that year directly or indirectly income may be distributed to or accumulated for the benefit of a u_s_person or corpus may be distributed to or held for the future benefit of a u_s_person this determination is made without regard to whether income or corpus is actually distributed to a u_s_person during that year and without regard to whether a u_s_person s interest in the trust income or corpus is contingent on a future event emphasis added sec_1_679-2 a in general the regulations under i r c ' apply with respect to transfers after date sec_1_679-7 however the final regulations on this point reflect the statute as in effect since postn-119372-04 because foundation a country a_trust was not clearly removed as a beneficiary of trust if foundation was able to pay to or accumulate income for the benefit of a u_s_person it may be considered to have a u s beneficiary thereby causing trust to have a u s beneficiary foundation had no named beneficiaries of any sort and prior to the sale of the stock of corp a it is assumed that no grants or distributions of any sort were made since foundation had no other assets for purposes of this advice we assume the trust documents at a minimum comport with the boilerplate language necessary for the trust to be described in sec_501 including the required provisions prohibiting private_inurement we also assume that foundation trust document did not contain the specific language of sec_679 and b on its face because the foundation trust document did not contain the specific language contained in sec_679 and b the trust is treated as having a u s beneficiary however there is an argument that if issue is resolved in favor of the taxpayer ie that if the original transfer of corp a stock to foundation is treated as a transfer to a foreign charitable_trust that is exempt from sec_679 then foundation should not be treated as having a u s beneficiary for purposes of determining whether trust has a u s beneficiary as will be discussed in issue however foundation did not have a determination_letter at the time of the sale of corp a stock nor may it have been described in sec_501 accordingly the amendments to trust may not have eliminated the possibility that a u_s_person could benefit from it if it can be established that with respect to one of its named beneficiaries foundation and there was no prohibition against it benefiting a u_s_person in that event the grantor_trust status of trust would not have terminated as of date sec_672 and sec_677 the date amendments prohibited trust from treating b as a beneficiary however sec_677 applies if there is a distribution to the grantor’s spouse even if the trust instrument does not authorize such distribution to the grantor’s spouse see u s v rosales a f t r 2d therefore if there was a distribution to b a would be treated as the owner of trust b is treated as the owner of trust under sec_676 because she has the power_to_revoke the trust the person treated as the owner of a_trust is considered the owner of the assets in the trust revrul_85_13 1985_1_cb_184 as a result the transfer of the assets of trust to the trust is treated as a distribution to b therefore there was a distribution to a’s spouse and a is treated as the owner of trust under sec_672 and sec_677 notwithstanding the date amendments in addition the documents concerning the transfer of assets exhibit sec_3 and indicate that the assets of trust were distributed to b and then contributed to trust by b postn-119372-04 therefore there was a distribution to a’s spouse and a is treated as the owner of trust under sec_672 and sec_677 we note that the taxpayer has suggested that expert testimony regarding country c law will show that no distribution was made to b under country c law however u s tax principles not foreign tax principles govern the taxation of u s citizens here a and under u s tax principles b received a distribution of the assets of trust see 302_us_573 conversion of the trust to nongrantor status was an anticipatory_assignment_of_income even assuming that the date amendments to trust successfully converted the trust to a nongrantor_trust a remains taxable on the proceeds of the sale of the corp a stock under the doctrine_of anticipatory_assignment_of_income the first principle of taxation is that income must be taxed to him that earned it see 337_us_733 309_us_331 336_us_422 this principle was well stated by the united_states supreme court in 281_us_111 as follows but this case is not to be decided by attenuated subtleties it turns on the import and reasonable construction of the taxing act there is no doubt that the statute could tax salaries to those who earned them and provide that the tax could not be escaped by anticipatory arrangements and contracts however skillfully devised to prevent the salary when paid from vesting even for a second in the man who earned it that seems to us the import of the statute before us and we think that no distinction can be taken according to the motives leading to the arrangement by which the fruits are attributed to a different tree from that on which they grew also in 311_us_112 the supreme court stated the taxpayer has equally enjoyed the fruits of his labor or investment and obtained the satisfaction of his desires whether he collects and uses the income to procure those satisfactions or whether he disposes of his right to collect it as the means of procuring them the idea that anticipated earnings may not be assigned to another has been upheld in the courts in the transference of securities see 56_tc_600 u s tax ct and 174_f3d_997 u s app in ferguson the ninth circuit_court of appeals made the point with regard to securities as follows postn-119372-04 under the anticipatory_assignment_of_income doctrine once a right to receive income has ripened for tax purposes the taxpayer who earned or otherwise created that right will be taxed on any gain realized from it notwithstanding the fact that the taxpayer has transferred the right before actually receiving the income sec_1_671-1 also provides that a person who assigns his right to future income may be taxed on that income even though the assignment is to a_trust over which the assignor has not maintained any of the controls specified in sec_671 through in the present case a began negotiating the sale of the stock of corp a on or about date four months prior to the sale of the stock about two months prior to the amendment of the terms of the trust in mid-february year corp b offered to purchase all of the shares of corp a see page of exhibit only seven days after the terms of the trust were amended on date corp b purchased all of the shares of corp a including the shares held by trust assuming that a successfully converted trust to nongrantor status a was attempting to transfer a right to income that had ripened the ripening is best evidenced by the fact that corp b in negotiating with a had offered to purchase all shares of corp a in mid-february and the sale occurred only seven days after he amended trust status under the provisions of sec_1_671-1 a remains taxable on the assignment of his right to capital_gain income on the sale of corp a stock held by trust the amount of this capital_gain income is v calculated as a shares times c per share received in year a remains taxable on trust income through date even assuming that the date amendments to trust successfully converted the trust to a nongrantor_trust a remains taxable on the proceeds of the sale of the corp a stock because he is treated as the owner of the trust for the entire year taxable_year as discussed earlier trust was a grantor_trust under the provisions of sec_679 before it was amended on date sec_679 states that a united_states_person who transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust sec_679 provides that a_trust will be treated as having a u s beneficiary for the taxable_year unless under the terms of the trust no part of the income or corpus of the trust may be paid or accumulated during the taxable_year to or for the benefit of a u_s_person and if the trust were terminated at any time during the taxable_year no part of the income or corpus of the trust could be paid to or for the benefit of a u_s_person postn-119372-04 thus if on any day during the taxable_year income or corpus of a foreign_trust may be paid or accumulated to or for the benefit of a u s beneficiary the u_s_person who transfers property to that trust will be treated as the owner for his taxable_year a’s taxable_year as an individual begins on january and ends on december the trust was treated as having a u s beneficiary through at least date therefore a is treated as the owner of the trust for his entire taxable_year ending date even if the trust was successfully amended on date to exclude u s beneficiaries accordingly income earned by the trust through date must be included in the taxable_income of a the amount of this long-term_capital_gain income is dollar_figurev calculated as a shares times c per share received in year taxpayer through the date letter argues that the trust should be considered a grantor_trust only for the portion of the year up until date prior to the sale of corp a stock by the trust he takes the position that sec_679 contemplates split years in sec_679 in the case of a foreign grantor who becomes a u_s_person during the taxable_year he also cites sec_679 dealing with the situation where a_trust acquires a u s beneficiary during the year to support the notion that sec_679 is silent on whether the trust is treated as a grantor_trust for the entire year or only upon acquiring the u s beneficiary taxpayer also argues that the principles set forth in final regulations for example sec_1_679-2 dealing with trusts ceasing to have a u s beneficiary are not applicable to the taxable years at issue as noted above the service does not need to rely on the final regulations to reach its position the general_rule is that a u_s_person is treated as the owner of a_trust under sec_679 for his entire taxable_year if there is a u s beneficiary for any portion of the trust on any day during the taxable_year when there is a statutory exception to this rule as in sec_679 the statute identifies the date of the transfer and the amount transferred as of that date in the case of sec_679 which addresses trusts that acquire u s beneficiaries the assumption is that that sec_679 would either apply or not apply for the full taxable_year or for the preceding_taxable_year no split years appear to be contemplated a is taxable under sec_684 due to the conversion of trust to nongrantor status even assuming that the date amendments to trust successfully converted the trust to a nongrantor_trust a remains taxable under sec_684 on the fair_market_value of the corp a stock that he is treated as transferring on date to the trust after it ceased to be a grantor_trust sec_684 a specifies that a u_s_person that transfers property to a foreign_trust shall recognize gain measured by the excess of the fair_market_value of the property over the transferor’s adjusted_basis in the property there is no dispute that trust was a grantor_trust prior to date under the provisions of sec_672 sec_677 and sec_679 consequently when the trust was formed on date postn-119372-04 there was no transfer for purposes of sec_1491 relating to excise_taxes on transfers of appreciated_property by u s persons to foreign trusts effective with respect to transfers prior to date revrul_87_61 c b sec_684 replaced sec_1491 with respect to transfers to foreign trusts when that section was repealed on date sec_684 functions in the same manner as sec_1491 except that it imposes an income_tax in lieu of an excise_tax on the transfer of appreciated_property to foreign nongrantor trusts if as the taxpayer asserts trust ceased to be a grantor_trust on date then sec_684 applies on the date the trust ceased to be a grantor_trust in the same manner that sec_1491 applied when a foreign_trust ceased to be a grantor_trust a a u_s_person is treated as having transferred property to a foreign_trust and such transfer is treated as a sale_or_exchange the application sec_684 in this case does not as taxpayer suggests depend on the regulations issued after the deemed transfer occurs the gain from the transfer to the nongrantor_trust is calculated to be the fair_market_value of the stock on date the date of the change to nongrantor status less a’s adjusted_basis of the stock the fair_market_value on date seven days after the trust was amended was b per share based on the sale of all shares of the company to corp b on that date therefore the value of the stock on date was also b per share the long-term_capital_gain a is required to recognize on date is dollar_figurew calculated as a shares times b per share assuming a has a zero basis in the stock issue - analysis grantor_trust status was not terminated there is no disagreement that trust was a grantor_trust from its inception on date until it was amended on date article iv of the initiating trust document plainly states it is the understanding of the settlor that this settlement as currently constituted shall be treated as a grantor_trust under sec_671 to inclusive of the code it was a grantor_trust under sec_679 because a is treated as having transferred e shares of the stock to a foreign_trust and seven of the twelve named beneficiaries of the trust were united_states beneficiaries it was a grantor_trust under sec_672 and sec_677 because the trustee of trust may in the trustee’s sole discretion distribute net_income and capital to a’s wife b accordingly a was the owner of trust at its inception the question is whether the amendments of date resulted in the termination of the trust’s status as a grantor_trust following the amendments the revised list of beneficiaries continued to include u s citizens the only change from the previous list of beneficiaries was the addition of a postn-119372-04 new son l also a u s citizen see exhibit accordingly absent any other amendments to the trust instrument sec_679 would continue to apply to the trust however there were other amendments article iv was changed the previous article iv declared that the trust was a grantor_trust under sec_671 to inclusive the new article iv declared that it is the intention of the settlor that this settlement not be a grantor_trust under sec_671 through inclusive of the code and its provisions be construed accordingly in addition clauses dollar_figure and were added to article v clause dollar_figure stated that no named beneficiary or holder of a power or interest shall be a united_states_person for purposes of sec_679 or a spouse described in sec_672 or sec_677 if any beneficiary shall be disfranchised by this clause then other non-u s beneficiaries will take their place clause designated that the shares that had previously been allocated to i j and k were to be held by the trust as separate trusts the effect of clause dollar_figure was to terminate the grantor_trust status of the trust unless as in the case of trust foundation one of the original twelve named foreign beneficiaries could be viewed as a foreign_trust that has a u s beneficiary a may claim that the effect of clause was to gift shares to i j and k and therefore i j and k were the grantors of their respective separate trusts however there is no documentary_evidence to suggest that the shares were transferred to i j and k in a manner that would cause them to be the owners of the shares and thus be the grantors of their separate respective trusts therefore a continues to be the grantor of trust and any successor trusts clause gives i j and k the power to withdraw the assets from their respective separate trusts which would cause i j and k to be treated as the owners of their respective separate trusts under sec_678 however sec_678 provides that sec_678 does not apply if the grantor is treated as the owner under sec_679 because a is treated as the owner of the trusts under sec_679 i j and k are not treated as the owners of their respective trusts under sec_678 in addition the trust should still be considered a grantor_trust under sec_672 and sec_677 since despite the fact that b was nominally disfranchised because she ultimately received the assets on dissolution of the trust in august of year four months after the sale of the corp a stock and she subsequently contributed them to a new trust on date in country c in the new trust instrument she named the same persons including herself a and their four children as beneficiaries as had the previous trust this trust instrument like the previous one also declared that it was intended to be a nongrantor_trust thus b despite provisions in the trust instrument that prohibits her from being a beneficiary not only received a distribution of all trust property resulting in the dissolution of the trust but had the power to create a new trust with those same assets postn-119372-04 therefore considering all the facts and circumstances trust remained a grantor_trust under the provisions of sec_672 and sec_677 even after the trust instrument was amended and revised on date a remained the owner of the entirety of trust the income of the trust in year including income from its allocable share of gain derived by fund was dollar_figurex calculated as e shares times c cash per share received in year the character of this income is long-term_capital_gain to the extent that a as owner of the trust is required to take into account gain under sec_721 on the transfer by the trust of corp a stock to the foreign_partnership that amount should reduce the amount required to be taken into account at the time of the sale of corp a stock to corp b conversion of the trust to nongrantor status was an anticipatory_assignment_of_income even assuming that the date amendments to the trust successfully converted the trust to a nongrantor_trust a remains taxable on the proceeds of the sale of the corp a stock under the doctrine_of anticipatory_assignment_of_income described as follows the first principle of taxation is that income must be taxed to him that earned it 337_us_733 309_us_331 336_us_422 this principle was soundly stated by the united_states supreme court in 281_us_111 as follows but this case is not to be decided by attenuated subtleties it turns on the import and reasonable construction of the taxing act there is no doubt that the statute could tax salaries to those who earned them and provide that the tax could not be escaped by anticipatory arrangements and contracts however skillfully devised to prevent the salary when paid from vesting even for a second in the man who earned it that seems to us the import of the statute before us and we think that no distinction can be taken according to the motives leading to the arrangement by which the fruits are attributed to a different tree from that on which they grew also in 311_us_112 the supreme court stated the taxpayer has equally enjoyed the fruits of his labor or investment and obtained the satisfaction of his desires whether he collects and uses the income to procure those satisfactions or whether he disposes of his right to collect it as the means of procuring them the idea that anticipated earnings may not be assigned to another has been upheld in the courts in the transference of securities see 56_tc_600 and 174_f3d_997 in ferguson the ninth circuit_court of appeals made the point with regard to securities as follows postn-119372-04 under the anticipatory_assignment_of_income doctrine once a right to receive income has ripened for tax purposes the taxpayer who earned or otherwise created that right will be taxed on any gain realized from it notwithstanding the fact that the taxpayer has transferred the right before actually receiving the income sec_1_671-1 also provides that a person who assigns his right to future income may be taxed on that income even though the assignment is to a_trust over which the assignor has not maintained any of the controls specified in sec_671 through in the present case a began negotiating the sale of the stock of corp a on or about date four months prior to date when a amended the terms of trust to convert it to a nongrantor_trust to separate himself from the gain he anticipated from the sale of the stock about two months prior to the amendment of the terms of the trust in mid- february year corp b offered to purchase all of the shares of corp a see page of exhibit only seven days after the terms of the trust were amended on date corp b purchased all of the shares of corp a including the shares held by trust if a successfully converted trust to a nongrantor_trust he transferred a right to income that had ripened the ripening is best evidenced by the fact that corp b in negotiating with a had offered to purchase all shares of corp a in mid-february and the sale occurred only seven days after he amended the terms of trust to make it a nongrantor_trust under the provisions of sec_1_671-1 a remains taxable on the assignment of his right to capital_gain income on the sale of corp a stock held by trust either directly or through an interest in a country a partnership fund the amount of this capital_gain income is dollar_figurex calculated as e shares times c per share received in year a remains taxable on trust income through date even assuming that the date amendments to trust successfully converted the trust to a nongrantor_trust a remains taxable on the proceeds of the sale of the corp a stock because he is treated as the owner of the trust for the entire year taxable_year sec_679 states that a united_states_person who transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust sec_679 provides that a_trust will be treated as having a u s beneficiary for the taxable_year unless under the terms of the trust no part of the income or corpus of the trust may be paid or accumulated during the taxable_year to or for the benefit of a u_s_person and if the trust were terminated at any time during the taxable_year no postn-119372-04 part of the income or corpus of the trust could be paid to or for the benefit of a u_s_person thus if on any day during the taxable_year income or corpus of a foreign_trust may be paid or accumulated to or for the benefit of a u s beneficiary the u_s_person who transfers property to that trust will be treated as the owner for his taxable_year a’s taxable_year as an individual u s taxpayer begins on january and ends on december the trust was treated as having a u s beneficiary through at least date therefore a is treated as the owner of the trust for his entire taxable_year ending date the income earned by the trust in year was dollar_figurey calculated as j shares times c cash per share received in year the character of this income is long-term_capital_gain taxpayer through the date letter argues that the trust should be considered a grantor_trust only for the portion of the year up until date prior to the sale of corp a stock by the trust he takes the position that sec_679 contemplates split years in sec_679 in the case of a foreign grantor who becomes a u_s_person during the taxable_year he also cites sec_679 dealing with the situation where a_trust acquires a u s beneficiary during the year to support the notion that sec_679 is silent on whether the trust is treated as a grantor_trust for the entire year or only upon acquiring the u s beneficiary taxpayer also argues that the principles set forth in final regulations for example sec_1_679-2 dealing with trusts ceasing to have a u s beneficiary are not applicable to the taxable years at issue as noted above the service does not need to rely on the final regulations to reach its position the general_rule is that a u_s_person is treated as the owner of a_trust under sec_679 for his entire taxable_year if there is a u s beneficiary for any portion of the trust when there is a statutory exception to this rule as in sec_679 the statute identifies the date of the transfer and the amount transferred as of that date in the case of sec_679 which addresses trusts that acquire u s beneficiaries the assumption is that that sec_679 would either apply or not apply for the full taxable_year or for the preceding_taxable_year no split years appear to be contemplated therefore by the operation of sec_679 a remained the owner of trust through date if trust terminated its grantor status on date then income earned by the trust through date must be included in the taxable_income of a a is taxable under sec_684 due to the conversion of trust to nongrantor status even assuming that the date amendments to trust successfully converted the trust to a nongrantor_trust a remains taxable under sec_684 on the fair_market_value of the corp a stock that he is treated as transferring on date to the trust after it ceased to be a grantor_trust postn-119372-04 sec_684 a specifies that a u_s_person that transfers property to a foreign_trust shall recognize gain measured by the excess of the fair_market_value of the property over the transferor’s adjusted_basis in the property there is no dispute that trust was a grantor_trust prior to date under the provisions of sec_672 sec_677 and sec_679 consequently when the trust was formed on date there was no transfer for purposes of sec_1491 relating to excise_taxes on transfers of appreciated_property by u s persons to foreign trusts effective with respect to transfers prior to date revrul_87_61 1987_2_cb_219 sec_684 replaced sec_1491 with respect to transfers to foreign trusts when that section was repealed on date sec_684 functions in the same manner as sec_1491 except that it imposes an income_tax in lieu of an excise_tax on the transfer of appreciated_property to foreign nongrantor trusts if as the taxpayer asserts trust ceased to be a grantor_trust on date then sec_684 applies on the date the trust ceased to be a grantor_trust in the same manner that sec_1491 applied when a foreign_trust ceased to be a grantor_trust a a u_s_person is treated as having transferred property to a foreign_trust and such transfer is treated as a sale_or_exchange the application sec_684 in this case does not as taxpayer suggests depend on the regulations issued after the deemed transfer occurs the gain from the transfer to the nongrantor_trust is calculated to be the fair_market_value of the stock on date the date of the change to nongrantor status less a’s adjusted_basis in the stock the fair_market_value on date seven days after the trust was amended was b per share based on the sale of all shares of the company to corp b on that date therefore the value of the stock on date was also b per share the long-term_capital_gain a is required to recognize on date including shares held indirectly by the trust through a foreign_partnership is dd calculated as b per share times c shares issue - analysis as previously discussed in issue income realized by foundation may be includible in the gross_income of a under sec_679 so long as the foundation does not satisfy the requirements of sec_6048 sec_679 was amended to exempt transfers to certain charitable trusts effective with respect to transfers occurring after date sec_6048 refers to trusts that have been determined by the secretary to be described in sec_501 at no time during the period of date when the trust was established through date when the trust realized income did foundation apply filing form_1023 in accordance with sec_508 or receive a determination from the internal_revenue_service that it was described in sec_501 in fact there was no certainty during this time period that foundation would even apply for or be recognized as a tax-exempt_organization under u s law article v of the trust postn-119372-04 instrument specified that the trust might file an application when a’s family’s interest in corp a became less than k see exhibit the statutory requirement that the trust be determined by the secretary to be described in sec_501 was interpreted in section iii e of notice_97_34 1997_1_cb_422 deferred_compensation and charitable trusts issued date this section provides in pertinent part without regard to whether a transfer to a foreign_trust is gratuitous or nongratuitous transfers to foreign trusts described in sec_402 sec_404 sec_404a or sec_501 are exempt from reporting under sec_6048 sec_6048 for purposes of this provision a_trust will be considered described in sec_501 only if it has a determination_letter from the service that has not been revoked recognizing its status as exempt from income_taxation under sec_501 emphasis added a in contrast finds support for his position in final regulations under sec_679 issued date effective for transfers after date which exempt transfers that are merely described in sec_501 without regard to the notification requirements in sec_508 sec_1_679-4 a may not rely on the final regulations however because they were not in effect as of the date of the transfer of the stock to the trust in year or on date the date of the sale of the stock in fact the original transfer occurred prior to the amendment to sec_679 in august year that created any exception for foreign charitable trusts thus the statute and notice alone controlled the treatment of the transfer of property to foundation the final regulations liberalized the rules not to broaden the class of acceptable organizations but rather because many foreign charitable organizations are not aware of or do not otherwise need to obtain a determination_letter from the united_states in order to carry out their charitable purpose in contrast this entity was formed by the same individual who funded the entity and he has not established a reason for the delay in obtaining a determination unless there was concern that one might not have been granted eventually after the sale of the corp a stock and after foundation changed its name to foundation on date a determination_letter was issued to the foundation on date effective date this determination_letter did not cover the taxable_period at issue while the date letter submitted by a’s representative claims that there were only clerical and conforming changes to the original trust agreement made to reflect the name change there is some doubt as to whether foundation would have qualified for a determination_letter at the time it was created foundation was funded solely with stock of a closely_held_corporation owned primarily by the settlor a postn-119372-04 thus foundation did not qualify for the exception for charitable trusts under sec_679 it failed to notify the service that it intended to apply for recognition of its tax exempt status and therefore it was not determined by the secretary to be described in sec_501 since it could have benefited u s persons it was a grantor_trust under sec_679 from its inception accordingly it was a grantor_trust at the time of the sale of corp a stock on date on date foundation sold s shares of corp a stock for b per share with c paid immediately and the balance within r months of the sale a should have recognized the cash proceeds received by foundation during year of ee s shares times c per share in his year income_tax return issue -analysis income realized by trust is includible in the gross_income of a_trust comes within the purview of sec_679 for two reasons first the trust had a u s beneficiary although article i of the trust instrument contained a prohibition against u s beneficiaries and the intent was for each of the named beneficiaries foundation and the employee compensation plan to be foreign when the employee compensation plan was adopted by the shareholders on date it was created by a u s_corporation under u s law and located in the united_states and some if not all of the beneficiaries of the plan were u s employees therefore the trust instrument did not prevent a u_s_person from becoming a beneficiary as noted in issue if foundation is treated as a foreign_trust with a u s beneficiary this would provide another reason for sec_679 to apply thus a should be treated as owning trust unless it is established that in accordance with the shareholder agreement dated date that the trustees in fact distributed all the trust’s shares in corp a to either foundation or the corporation itself there is no indication in the corp a share transfer ledger however that these distributions were ever made therefore a the grantor is treated as owning trust on date when the trust realized income from the sale of p shares of corp a stock to corp b the income realized by trust was dollar_figureaa with dollar_figurebb to be received during year and the balance of dollar_figurecc to be received during year and year if it is ever established that the transfers were made however then with respect to amounts transferred to foundation a would realize the gain to the extent foundation is treated as a grantor_trust issue - analysis a is treated as having transferred property on date to trust trust and foundation he is also treated as having transferred property to trust on date postn-119372-04 transfers to foreign trusts by u s persons prior to date were reportable under sec_6048 as it was in effect prior to its amendment by the small_business job protection act of under sec_6048 prior to its amendment there was no exception to reporting with respect to trusts determined by the secretary to be described in sec_501 penalties were governed by sec_6677 prior to its amendment in a u_s_person creating or transferring property to a foreign_trust was required to file form_3520 creation of or transfers to foreign trusts with the philadelphia service_center within days of the creation or transfer the penalty for failure_to_file the return wa sec_5 of the amount transferred but not to exceed dollar_figure unless it is shown that such failure was due to reasonable_cause sec_6677 as in effect prior to date thus a should have reported the creation and transfer of property to each of the four trusts not just trust and trust within days of their creation in addition if as a alleges foundation was a foreign non-grantor_trust described in sec_501 the transfer was subject_to the excise_tax imposed by sec_1491 unless it was described in sec_1492 which provides that sec_1491 will not apply if the transferee is an organization exempt from income_tax under part i of subchapter_f of chapter of the code although i r c were repealed effective date the deemed transfer of corp a stock to foundation occurred prior to that date in order to qualify for this exemption sec_1 b requires the u s transferor a to file form_926 and attach thereto a certificate establishing the exemption of the transferee under such part i this certificate which shall contain or be verified by a written declaration that is made under the penalties of perjury shall contain complete information showing the character of the transferee the purpose for which it is organized its actual activities the source of its income and the disposition of such income whether or not any of its income is credited to surplus or may inure to the benefit of any private_shareholder_or_individual and in general all facts relating to its operations which affects its right to exemption to such certificate shall be attached a copy of the charter or articles of incorporation the by-laws of the organization and the latest financial statement showing the assets liabilities receipts and disbursements of the organization we have no evidence at this point that a form_926 or the attached statement was filed by a furthermore if trust and trust each ceased to be grantor trusts on date that would cause a separate and distinct transfer of the corp a stock by a to each of these foreign trusts in that event since those transfers occurred after date sec_6048 as amended and the penalties under sec_6677 as amended would apply to the fair_market_value of the property transferred thus a would be required to file a form_3520 annual return to report transactions with foreign trusts and receipt of foreign gifts for each both of these trusts not just trust reporting the transfer of corp a stock no later than the due_date of his form_1040 for year postn-119372-04 including extensions if he failed to file those forms the penalty under sec_6677 would be of the fair_market_value of the stock held by each of these trusts on date with respect to the filing of form 3520-a annual information_return of foreign_trust with a u s owner sec_6048 as amended in was effective for taxable years beginning after date sec_6048 provides that if at any time during the taxable_year a u_s_person is the owner of a foreign_trust that u_s_person is responsible for the trust filing a return which sets forth a full and complete accounting of all trust activities and operations for the year in addition under sec_6048 unless the trust authorizes a u s agent to act as the trust’s limited agent for purposes of sec_7602 and with respect to any request by the secretary to examine records or produce testimony related to the proper treatment of amounts required to be taken into account under the grantor_trust_rules the secretary may determine the amounts required to be taken into account with respect to the trust under the sec_671 accordingly for the taxable_year beginning in year through year a was responsible for ensuring that trust and trust file form 3520-a annual return of foreign_trust with u s beneficiaries by the 15th day of the 4th month following the end of the taxable_year the penalty for failure_to_file wa sec_5 percent of the value of the trust corpus sec_6677 as amended an additional penalty of dollar_figure applies for each 30-day period or fraction thereof that the failure continues beyond days after notice of failure see also notice_97_34 for certain extensions of time to file form_3520 and 3520-a prior to the forms being available to the public moreover unless the forms 3520-a were filed in a timely manner or in accordance with notice and a u s agent was authorized for purposes of sec_6048 the secretary may determine the amounts required to be taken into account with respect to each trust under sec_671 similar rules apply under sec_6048 with respect to the filing of forms 3520-a by foundation and trust if they are treated as grantor trusts under sec_679 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------at --------------------- if you have any further questions
